No. 04-98-00175-CR
James Bryce OPSAHL,
Appellant
v.
The STATE of Texas,
Appellee
From the 194th Judicial District Court, Dallas County, Texas
Trial Court No. F-9747373-RM
Honorable Thomas Thorpe, Judge Presiding
Opinion by:	Karen Angelini, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	September 1, 1999 
AFFIRMED
	James Bryce Opsahl pled guilty to the offense of possession with intent to deliver
methamphetamine in the amount of 200 grams but less than 400 grams.(1)  The court assessed
punishment at eighteen years confinement and a $25,000 fine.  
	Opsahl's court-appointed attorney has filed a brief in which he concludes that this appeal is
frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).  The brief meets the requirements of Anders.  Counsel has
provided Opsahl with a copy of the brief and advised him of his right to review the record and file
a pro se brief.  See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.-San Antonio 1997, no pet.).  This
court granted Opsahl's pro se extension of time for filing his brief.   Opsahl, however, has not filed
a brief.
	After reviewing the record and counsel's brief, we agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed, and counsel's motion to withdraw is
granted.  See Nichols, 954 S.W.2d at 86.      
     							Karen Angelini, Justice
DO NOT PUBLISH

















1. Opsahl pled guilty in exchange for the State abandoning an enhancement paragraph but without an agreed
recommendation for punishment.